 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen's Association,Local 1575and San Juan Freight Forwarders,Inc. and PuertoRicoMarineManagement,Inc.andMaritimeTransportationManagement,Inc. of Puerto Rico.Cases 24-CC-190, 24-CC-191, and 24-CC-192September 20, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOOn April 26, 1976, Administrative Law Judge Pe-ter E. Donnelly issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a brief in support thereof. Puerto Rico Ma-rineManagement, Inc., filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, and herebyorders that the Respondent, International Long-shoremen's Association, Local 1575, San Juan, Puer-to Rico, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder.iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951). We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge: The firstcharge herein was filed on June 3, 1975, by San JuanFreight Forwarders, Inc., herein called San Juan Freight(Case 24-CC-190). On June 13, 1975, charges were filed byPuertoRicoMarineManagement, Inc., herein calledPRMMI (Case 24-CC-191), and Maritime TransportationManagement, Inc, of Puerto Rico, herein called MTM(Case 24-CC-192). A consolidated complaint and notice ofhearing thereon was issued by the General Counsel of theNational Labor Relations Board on September 16, 1975,alleging that International Longshoremen's Association,Local 1575, herein called Respondent or Union, violatedSection 8(b)(4)(u)(B) of the Act as detailed herein. The an-swer thereafter was timely filed by Respondent. Pursuantto notice, a hearing was held before me at Hato Rey, Puer-to Rico, on October 15, 16, 17 and November 4 and 5, allin 1975 'Briefshave been timely filed by General Counsel,Respondent, and Charging Parties PRMMI and MTM,which have been duly considered.'FINDINGS OF FACT1.EMPLOYER'S BUSINESSA. BackgroundIn June 1974, the Commonwealth of Puerto Rico estab-lished a public corporation called Puerto Rico MaritimeShipping Authority (herein called PRMSA) for the purposeof providing ocean common freight transportation betweenPuerto Rico and points outside thereof and for this pur-pose it acquired facilities such as vessels, trailer vans, shoreinstallations, and related facilities of certain private com-mercial carriers engaged in said transportation: These in-cluded Sea Land Service, Inc. (herein called Sea Land),and Transamerican Trailer Transport, Inc. (herein calledTTT). Sea Land and TTT, as private commercial carriers,carried consolidated cargo between Puerto Rico and theUnited States for certain nonvessel operating common ear-ners (NVOCC), including San Juan Freight, Sea' FreightExpress of Puerto Rico, Inc. (herein called Sea Freight),and International Container Express, Inc. (herein calledInternational), also known as consolidators. After PRMSAacquired Sea, Land and TTT, PRMSA contracted withPRMMI to manage and operate Sea Land and also con-tracted with MTM to manage and operate TTT.B. JurisdictionDuring the past 12 months, the complaint alleges, theanswer admits, and I find that both PRMMI and MTMderived gross revenues in excess of $500,000 from theabove-described operations. The complaintalso allegesthat San Juan Freight is a Puerto Rican corporation withits principal office and place of business in Carolina, Puer-to Rico. Since June 1972, San Juan Freight has been and isengaged as a NVOCC in the performance of freight for-warding services, including the consolidating and contain-erization of less than trailer or van load (LTL) cargo andremoval of such cargo for various customers in connectionwith freight shipments by ocean-going vessels betweenports of the United States, including New York, New Jer-iThe delay inissuance of this Decision was occasionedby thefact thatthe officialtranscript for the day of November 4, 1975, was notmade avail-able to meuntil April 19. 1976226 NLRB No. 10 LONGSHOREMEN'S LOCAL 1575sey ports, and Puerto Rico. The complaint alleges, and it isnot contested, that San Juan Freight annually receives rev-enues in excess of $50,000 for performing said services forcustomers shipping goods directly between the UnitedStates and Puerto Rico.Based upon the above facts and the entire record herein,I conclude that the assertion of Board jurisdiction in thiscaseis appropriate and I so find.However, apart from the monetary jurisdictionalamounts necessary to meet the Board's jurisdictionalyardsticks, the Union contends that the Board is without"jurisdiction" since PRMMI and MTM are actuallyalteregos ofthe government of Puerto Rico and accordinglyshould be classified as exempt employers under Section2(2) of the Act. However, even conceding, without decid-ing that PRMMI and MTM are exempt employers, theyare nevertheless "persons" within the scope and protectionof Section 8(b)(4)(ii)(B) of the Act.Respondent further contends that the National LaborRelations Board is without jurisdiction in this case inas-much as a charge was filed by MTM on June 25, 1975, withthe Labor Relations Board of Puerto Rico alleging a refus-al by Respondent to submit to arbitration a contractualcontroversy concerning the application of the "containeri-zation provisions" of the contract to certain consolidatorsand the violation of the no-strike clause of the contract.The Union concedes that it is refusing to submit to sucharbitration but nevertheless contends that, since the matterisbefore the Labor Relations Board of Puerto Rico, thatthe Board is accordingly without jurisdiction..In this regard I note that the resolution of this chargebefore the Labor Relations Board of Puerto Rico will notdetermine the underlying issue in the instant case. The La-bor Relations Board of Puerto Rico would only order arbi-tration of that matter if it concluded that the matter isarbitrable.Any determination on the merits would bemade, if ever, in a subsequent arbitration. Moreover, thecharging party in the Labor Relations Board of PuertoRico case isonlyMTM. It is entirely conceivable that anyreliefwould be limited to MTM, while in the instant casenot only MTM but also PRMMI and San Juan Freighthave filed charges and are entitled to relief if a substantiveviolation is determined under Section 8(b)(4)(ii)(B) of theAct. In these circumstances, I deem it inappropriate for theBoard to defer to the authority of the Labor RelationsBoard of Puerto Rico and conclude that such a submissiondoes not deprive the Board of jurisdiction?II.LABOR ORGANIZATIONBased upon the entire record herein,the stipulations oftheparties,and particularly the collective-bargainingagreements in evidence,I concludethatRespondent is alabor organization within the meaning ofthe Act.2In addition it should be noted that the legality of the containerizationrules of the contract,which rules constitute the underlying issue in the Puer-to Rican Labor Board case,have already been adjudicated by the Board ashot cargo contracts within the meaning of Sec. 8(e).InternationalLongshoremen's Association,AFL-CIO (Consolidated Express,Inc),221NLRB 956 (1975)III.ALLEGED UNFAIR LABOR PRACTICESA. Facts 335The advent of contamerized vessels in the shipping in-dustry had the effect,inter alia,of reducing the number ofman hours required to load and unload vessels. In an effortto compromise with the ILA for the loss of manpower,various collective-bargaining agreements were negotiatedwith "containerization" provisions. Since 1968 the Unionhad contracts with both Sea Land and TTT containingsuch provisions. When PRMMI and MTM came into exis-tence, the Union entered into collective-bargaining agree-ments with them containing substantially the same provi-sions, which read as follows:ARTICLE VII 4CONTAINERIZATIONThe parties agree to incorporate in this "Memoran-dum of Agreement" the "Containerization"clausecontained in the contract of the Port of New Yorkwith respect to the 50 mile radius, with the followingexceptions: It is mutually agreed between the partiesthat those consolidators/forwarders presently engagedin the Puerto Rican trade using the service of the com-pany will continue to handle their cargo in the samemanner as heretofore. The master listing of those con-solidators/forwarders presently engaged in the PuertoRican trade is as follows:A listing of consolidators exempted by the above lan-guage was written into the contracts immediately followingthe above provisions as they appeared in the contract. It isundisputed that San Juan, Freight, Sea Land, and Interna-tional are not exempted consolidators.The containerization clause thus incorporated into theunion contracts with PRMMI and MTM provide,in rele-vant part, that any LTL cargo in a van (trailer) consolidat-ed within a 50-mile radius from the center of any NorthAtlantic District port shall be "stuffed" and "stripped" byILA labor at longshore rates on a waterfront facility underthe terms and conditions of the General Cargo Agreement.The same handling is required for consolidated vans des-tined for consolidators located within the 50-mile radius ofsaid port.'Despite the fact that San Juan Freight was not an, ex-empted consolidator, the ILA did not attempt to apply the"50-mile" rule until sometime in February 1975. Until thattime San Juan Freight had taken LTL vans from the dock-sidemarshaling yards of PRMMI with its own truckersdirectly to its facilities, in Carolina, Puerto Rico, where it3Ortiz, Sr was the Respondent's only witness His testimonyconcerningthe events set forth below was somewhat general, imprecise, and necessarilywithout corroboration To the extent that Ortiz, Sr's testimony conflictswith the accounts of the General Counsel's witnesses, I conclude that thetestimony of those witnesses is more reliable and I credit them.4 Taken from the PRMMI contract with the Union expiring September30, 1977 (G C Exh 2).5These "containerization" provisions are set out in full in the 1968 Gen-eral Cargo Agreement between NYSA and International Longshoremen'sAssociation (G C. Exh 5) By definition, as set forth in the General CargoAgreement, "stripping" means the act of removing cargo from a container,"stuffing" means the act of placing cargo in a container. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas "stripped" and "stuffed" with its own employees. TheUnion, however, interpreted the rule to require that suchvans should be "stripped" and "stuffed" at PRMMI'sdockside facilities by ILA members before being transport-ed to San Juan Freight's Carolina facilities, since the con-tainerization rules applied and San Juan Freight was notan exempted consolidator under the ILA contracts withPRMMI and MTM.On or about February 23, 1975, Ramon Moncao, theunion representative, advised Antonio Feliciano, the man-ager of PRMMI,6 that upon instructions from GuillermoOrtiz, Sr., president of the Union, San Juan vans would nolonger be permitted to leave the PRMMI marshaling yardsas heretofore. Thereupon, Feliciano called Ortiz, Sr. whotold Feliciano that since San Juan Freight was not on thelistof exempted consolidators, he was not going to allowdelivery of the vans to the San Juan Freight facilities inCarolina unless they were first stripped and stuffed at thedockside warehouses of PRMMI with ILA members. Feli-ciano protested that it had been the practice not to requiresuch handling, even though San Juan Freight was not onthe list of exempted consolidators. Feliciano also expressedthe view that the containerization provisions do not applyto the San Juan Freight vans since they had already beenstripped in the United States before coming to Puerto Ricoand that the contract provisions did not contemplate strip-ping again in Puerto Rico in those circumstances. Ortiz, Sr.rejected Feliciano's argument saying, in essence, that in hisview the contract requires that LTL cargo would have to beunloaded at the PRMMI warehouses pursuant to the "50-mile" provision since San Juan Freight was not a listedconsolidator. Ortiz, Sr. also told Feliciano that, if the vanswere dispatched to San Juan Freight without first beingstripped and stuffed with ILA labor at the PRMMI facili-ties,PRMMI would have a strike. Feliciano testified thatout of fear of a strike, he agreed, and incoming vans con-signed to San Juan Freight were held at the PRMMI mar-shaling yards from then until March 11 , 1975.With respect to MTM, Miguel Rossy, former MTM con-troller, testified that in late February 1975 he received avisit from Moncao concerning the matter of dispatchingLTL vans consigned to San Juan Freight. Several conver-sations ensued with Guillermo Ortiz, Jr. (vice president ofthe Union), and Ortiz, Sr. On April 24, 1975, Rossy wascalled by Ortiz, Sr. saying that he had received a writtenrequest for arbitration of the dispute and that he was advis-ing MTM that he was not entertaining the idea of going toarbitration in the matter because he felt it was not a matterfor arbitration. Ortiz, Sr. further stated that "he wanted toadvise us not to deliver any cargo consigned to San JuanFreight or Sea Freight Express or International Express." 7Also, he [Ortiz, Sr.] said that delivery of the trailers con-signed to any of these consolidators would "bring a com-plete stoppage of our operations."While he denies ever having called a strike, Ortiz, Sr.testified to a conversation with Rossy concerning van de-hveries to San Juan Freight as follows: "We [the Union]6 Feliciano had been operations manager for Sea Land in Puerto Ricoprior to its acquisition by PRMSA.7Neither Sea Freight nor International are exempted consolidatorswould attempt by all means to convince the Company tocease and stop, cease and desist, on the violations to thecontract. If they didn't pay attention to that, there wouldbe no other alternative but to take the appropriate mea-sures."Feliciano also stated that between the date the problemfirstarose on about February 24, 1974, and March 11,1975, the date of the first court order directing delivery ofcertain vans, Ortiz, Sr., on several occasions at the unionhall, stated that there were only two ways that PRMMIwould be allowed to dispatch the vans to San-Juan Freight;to wit, "either that trailer is unloaded at your (PRMMI)warehouses by ILA labor, or they-San Juan Freight For-warders-come to our shape-up, hire ILA labor and takethem to their warehouses to unload the containers." 8Similarly,Antonio Freedman, a businessman whosegoods were being detained at PRMMI -docks because ofthe dispute, testified that he called the Union and spoke toOrtiz, Jr. inMarch and April 1975. He was advised byOrtiz, Jr., "Listen, there are no problems here at all exceptthat these people-San Juan Freight-they want to handlethe vans, take them to their plant and they have personnelwho earn much less money than our people which meansthat they are hurt." Further, "All we want is that if theywill authorize us, if you can get them to authorize us, wewill take the vans over to their place and strip them and nosweat."On March 11, 1975, the U.S. District Court in PuertoRico ordered 20 vans to be delivered to San Juan Freight(G.C. Exh. 8). After having received a copy of the order,Feliciano called Ortiz, Sr., advising him of the order. Ortiz,Sr. responded, "Well, I'm not a part of that order so I don'thave to comply and I still insist that it is a violation of thecontract and if you deliver those containers there is goingto be a general strike because that's a violation of the con-tract."On the following day Feliciano again spoke to Ortizabout this problem and suggested, as a compromise, per-initing delivery of the vans without a strike. Under thisplan, Feliciano and Ortiz, Sr. would exchange letters withFeliciano requesting and Ortiz granting a request to' deliverthe vans. This was done, but Ortiz, Sr. also made it clearthat this was not a permanent concession by saying, "Yes,release the containers, but we feel that it is a violation ofthe contract and those containers will have to be strippedin the [sic] premises." These 20 vans were delivered withoutincident thereafter.However, vans shipped via PRMMI during the interimwere still not being dispatched and on March 21, 1975,another order was issued by the U.S. District Court forPuerto Rico, directing the delivery of some 21 vans to SanJuan Freight. On the same day, Feliciano and Labor Rela-tionsManager Ferdinand Rodriguez met with Ortiz, Sr. inOrtiz, Sr.'s office at the union premises. Again, Ortiz, Sr.took the position that he was not bound by the court's8 General Counsel amended the complaint to add par. 27(b) which reads,"That during the period between February 24 and March 11, 1975, the exactdates being unknown, Respondent's president told PRMMI's manager, An-tonio Duen [Feliciano] that the problem concerning San Juan Freight For-warders could be solved by ILA stripping either at the waterfront or at SanJuan Freight's warehouse in Carolina, Puerto Rico." LONGSHOREMEN'S LOCAL 1575order since he was not a party to it and otherwise reiteratedthe position he took on March 11 with respect to the deliv-ery of the vans. Feliciano at this time told Ortiz, Sr. thatPRMMI felt it was obliged to deliver the vans under thecourt's order and that it was going to comply. Ortiz, Sr.took the position that if the vans were delivered he wouldinterpret it as a contract violation and would strikePRMMI. Thereafter Feliciano and Rodriguez contactedPRMMI attorneys and told them that PRMMI would notcomply because it would mean a strike.Thereafter on March 25, a hearing was held before theU.S. District Court in Puerto Rico and a stipulation wasentered into between attorneys for San Juan Freight,PRMMI, and the ILA, approved by the court, which re-sulted in the delivery of the vans enumerated in the court'sorder of March 21, and those vans were delivered.Thereafter, however, vans consigned to San Juan Freightwerestillcoming into PRMMI and another court orderwas obtained on April 18 for the delivery of some 37 morevans to San Juan Freight. The-order was filed and enteredon April 12, 1975. On thesamedate, Feliciano and Rodri-guezagain went to Ortiz, Sr. with the court's order and toldhim that it was PRMMI's intention to comply with theorder directing delivery of the vans to San Juan Freight.Ortiz, Sr. told them that they were not to comply with theorder, "because otherwise it would mean a strike."Feliciano and Rodriguez left Ortiz, Sr.'s office and laterthat day about 1:15 p.m. were visited at the PRMMI prem-isesby Ortiz, Jr., who told them that on instructions fromhis father, Ortiz, Sr., delivery of the vans would result in astrike.About 2 p.m. on April 21, Juan Gonzalez, a trucker forSan Juan Freight, came to the PRMMI marshaling yardswith a tractor to pick up one of the vans to deliver to SanJuan Freight. As Gonzalez was waiting for a San Juan vanto go through the checking out process, Ortiz, Jr., in thepresenceof Feliciano and Rodriguez, told Gonzalez that, ifhe attempted to take out the van, his instructions were to"pull out" the people. Gonzalez became concerned andasked for time to call his "principals" at San Juan Freight,who instructed him to go ahead and take out the van. Feli-ciano told Gonzalez that, if these were his instructions, thegate was open and to "go ahead and take them out." Gon-zalezpulled out of the yard whereupon Ortiz, Jr. told theILA employees in the yard that there was a strike and tostop working and they ceased work at this time. Ingress toand egress from the marshaling' yards were blocked byvans. Incoming tractor-trailer drivers were told by ILA em-ployees that a strike was in progress and not to come in. Inan effort to resolve the problem Rodriguez called Ortiz, Sr.,asking what could be done to put the people back to work.Ortiz, Sr. responded, "The only way to do it is no more SanJuan Freight vans being dispatched, take those trailersback." Rodriguez accepted this solution, "stopped deliveryof any San Juan Freight vans, and the employees returnedto work. The work stoppage lasted for about 1 hour, fromapproximately 2:3'0 to 3:30 p.m.On the morning of the following day, April 22, 1975, SanJuan Freight president, Juan Santos, came to Feliciano'soffice demanding that vans consigned to San Juan Freightbe delivered under the court's order. Feliciano told him, "If37you insist that you want them you send your trucker, youpick them up, and they're all yours." Feliciano then gavehim identification cards for three specific vans requestedby Santos and Santos left. Thereafter Ortiz, Sr. came toFeliciano's office to advise him again against delivery ofthe vans and Feliciano explained, "We are: in a difficultposition, they want their containers, we are open for busi-ness and if they come to pick up their containers we haveto dispatch them." Ortiz, Sr. left the office and went to thePRMMI maintenance shop and Feliciano followed him.In the meantime Santos had given one of the identifica-tion cards to one of his truckers, Hector Toledo, whohooked up his tractor to the van and got in to one of thevan checkout lanes where an employee took the card fromhim. After some 15 or 20 minutes he went to retrieve thecard which was now in the possession of Ortiz, Sr. Toledoasked him for the card. Ortiz, Sr. replied that the case wasin the courts, had been published in the papers, and to putthe van back. Toledo complied and returned the van to themarshaling yard. A second driver, Luis Tord, also returneda second San Juan Freight van to the marshaling yard.Subsequently these vans were released on about April 24pursuant to an agreement between counsel for the parties.A last collection of some 14 San Juan Freight vanswhich had been accumulating were dispatched on aboutJune 18, 1975, pursuant to another exchange of letters be-tween Feliciano and Ortiz, Sr.-Thereafter San Juan Freightceased doing business with PRMMI until the 10(1) injunc-tion was issued in the instant case some 2 weeks prior tothis hearing.B. Discussion and AnalysisIt is clear, based on an objective evaluation of the recordherein, that the Union's objective was to secure for its ownmembers the work of stripping and stuffing LTL vans con-signed to San Juan Freight. It is also clear that this was notwork traditionally performed by ILA members but ratherhad always been performed by San Juan Freight with itsown employees since the inception of that company at itsfacilities in Carolina, Puerto Rico, far removed from dock-side where ILA members engaged in their traditional workof loading and unloading ships.In an attempt to realize this objective, the Union threat-ened to strike PRMMI and did in fact strike PRMMI asset forth above. It appears from the record herein that thestrike threat made to PRMMI by the Union was also madetoMTM with respect to the delivery of LTL vans to SanJuan Freight, Sea Freight, and International Container Ex-press.The Union defends its position by asserting thatPRMMI violated the containerization provisions of its col-lective-bargaining agreement with the Union. Even assum-mg that PRMMI is in violation of the containerization pro-visions of its agreement, it is clear, based on recent Boardprecedent, that those contract provisions, inasmuch as theyincorporate the container provisions of ILA-NYSA agree-ments, are hot cargo agreements within the meaning ofSection 8(e) of the Act.International Longshoremen's Asso-ciation, supra.Accordingly, if PRMMI had acquiesced intheUnion's demands, it would have been in violation of 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act as a party to an 8(e) agreement. In my opinion, theUpon the foregoing findings of fact, conclusions of law,Union may not assert in defense of an 8(b)(4)(ii)(B) viola-and the entire record, and pursuant to Section 10(c) of thetion, the Union's failure to comply with a contract provi-National Labor Relations Act, as amended, I hereby issuesion which, if complied with, would put the Employer inthe following recommended:violation of Section 8(e) of the Act.As noted above, the Union's alternative proposal wasthat the matter could be resolved by hiring ILA employeesat a dockside PRMMI shapeup and transporting them toSan Juan Freight's facilities in Carolina where they coulddo the stripping and stuffing. Offering such an alternativesolution does not in my opinion legitimize the Union's ac-tions. The essence and effect of this proposal still retainsthe basic unlawful secondary objective. Only the situs ofthe stnpping and stuffing would have been changed by theadoption of such an alternative. Accordingly,it ismy opin-ion that Respondent herein, by threatening to strike and bystriking PRMMI, and by threatening to strike MTM, withan object of forcing them to cease doing business with SanJuan Freight, Sea Freight, and International, has violatedSection 8(b)(4)(ii)(B) of the Act.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tion described in section I, above, have a close and inti-mate relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact and con-clusions, and upon the entire record in this case, I herebymake the following:CONCLUSIONS OF LAW1.Board jurisdiction is properly asserted on the facts ofthe instant case.2.The Union is a labor organization within the meaningof Section2(5) of the Act.3.By threatening, coercing, and restraining persons en-gaged in commerce or in an industry affecting commercewhere an object thereof is to force or require said personsto cease doing business with other persons, Respondenthas engaged m, and is engaging in, unfair labor practicesproscribed by Section 8(b)(4)(u)(B) of the Act.ORDER 10The Respondent, International Longshoremen's Associ-ation,Local 1575, San Juan, Puerto Rico, its officers,agents, and representatives, shall.1.Cease and desist from threatening, coercing, and re-straining Puerto Rico Marine Management, inc., and Mar-itime TransportationManagement, Inc. of Puerto Rico,where an object thereof is to force or require said personsto cease doing business with San Juan Freight Forwarders,Inc., Sea Freight Express of Puerto Rico, Inc., and Interna-tional Container Express, Inc.2.Take the following affirmative action whichisneces-sary to effecutate the policies of the Act:(a)Post at its offices and meeting halls copies of theattached notice marked "Appendix." 11 Copies of said no-tice, in English and Spanish, to be provided by the Region-alDirector for Region 24, after being signed by an author-ized representative of the Respondent Union, shall beposted immediately upon receipt thereof, and be main-tained by it for a period of 60 days thereafter, in conspicu-ous places, including all places where noticesto its mem-bers are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notices to theRegional Director for Region 24 for posting by PuertoRico Marine Management, Inc., Maritime TransportationManagement, Inc. of Puerto Rico, San Juan Freight For-warders, Inc., Sea Freight Express of Puerto Rico, Inc., andInternationalContainer Express, Inc., such employersbeing willing, at all places where notices to their employeesare customarily posted.(c)Notify the Regional Director for Region 24, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.9 The complaintalso alleges an 8(b)(4)(u)(B) violation by offers made toJuan Santos,president of San Juan Freight, by Respondentconditioning therelease of LTLvans to San Juan Freight upon its employment of unionmembers to strip the vans at the San Juan Freight premises However, asnoted above, I have concludedthat San Juan is theprimaryemployer Suchoffers do not constitute pressureon anysecondaryemployer so as to consti-tute a violation of Sec 8(b)(4) (u)(B)of the Act1s In the event no exceptions are filed as providedby Sec102 46 of theRules and Regulationsof theNationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of theRules and Regulations,be adoptedby the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemedwaived for allpurposes11 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, thewords in the notice reading "Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgmentof the United States Courtof Appeals Enforcing an Order ofthe NationalLaborRelations Board " LONGSHOREMEN'S LOCAL 157539APPENDIXNOTICETO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT threaten,coerce, or restrain PuertoRico Marine Management,Inc., orMaritime Trans-portationManagement,Inc. of Puerto Rico, or anyother person engaged in commerce,or in an industryaffecting commerce where an object thereof is to forceor require it to cease doing business with San" JuanFreight Forwarders, Inc., Sea Freight Express of Puer-to Rico, Inc., or International Container Express, Inc.INTERNATIONALLONGSHOREMEN'SASSOCIATION,LOCAL 1575